Exhibit 10.1


CONFIDENTIAL TREATMENT

 
execution version
 
ZOOM TECHNOLOGIES, INC.
 
COMMON STOCK PURCHASE AGREEMENT
 
October 18, 2011
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
TABLE OF CONTENTS
 
Page


1.
Definitions.
1
     
2.
Purchase and Sale of the Purchase Shares
6
 
2.1
Purchase and Sale
6
 
2.2
Closing
7
 
2.3
Deliveries
7
     
3.
Representations and Warranties of the Company
7
 
3.1
Organization; Good Standing; Qualification
7
 
3.2
Capitalization
7
 
3.3
No Subsidiaries or Equity Interests
8
 
3.4
Authorization; Non-Contravention
8
 
3.5
SEC Filings; Financial Statements; Internal Controls
9
 
3.6
Governmental Consents
11
 
3.7
Brokers or Finders
11
 
3.8
Nasdaq
12
 
3.9
Valid Issuance of the Purchase Shares
12
 
3.10
Offering
12
 
3.11
No Material Adverse Effect
12
 
3.12
Intellectual Property
12
 
3.13
Compliance; Permits
13
 
3.14
Litigation
13
 
3.15
Ownership of Assets
14
 
3.16
Transactions with Affiliates and Employees
14
 
3.17
OFAC
14
 
3.18
Sarbanes-Oxley Act of 2002
14
 
3.19
Environmental Matters
15
 
3.20
Foreign Corrupt Practices Act
16
 
3.21
Full Disclosure
16
       
4.
Representations and Warranties of the Purchaser
16
 
4.1
Organization; Authorization
16
 
4.2
Purchase Entirely for Own Account
16
 
4.3
Receipt of Information
17
 
4.4
Accredited Investor
17
 
4.5
Investment Experience
17
 
4.6
Rule 144
17
 
4.7
Reliance on Purchaser's Representations
17

 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
i

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
TABLE OF CONTENTS
 
Page
 

 
4.8
General Solicitation
17
 
4.9
Legends
18
       
5.
Covenants
18
 
5.1
Board Nominee
18
 
5.2
Further Assurances
19
 
5.3
Nasdaq Listing
19
 
5.4
Conduct of Business by the Company
19
 
5.5
Exclusivity
20
       
6.
Conditions Precedent to Closing
20
 
6.1
Conditions to the Obligation of the Purchaser to Consummate the Closing
20
 
6.2
Conditions to the Obligation of the Company to Consummate the Closing
21
       
7.
Miscellaneous Provisions
22
 
7.1
Rights Cumulative
22
 
7.2
Notices
22
 
7.3
Captions
23
 
7.4
Severability
23
 
7.5
Governing Law; Arbitration; Injunctive Relief
23
 
7.6
Amendment
24
 
7.7
Expenses
24
 
7.8
Assignment
24
 
7.9
Survival
24
 
7.10
Entire Agreement
25
 
7.11
Counterparts; Reproductions
25
 
7.12
Termination
25
 
7.13
WAIVER OF JURY TRIAL
25

 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
ii

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST


Schedule I
 
Schedule I                       -           Key Stockholders




Exhibits
 
Exhibit A                       -           Confidential Purchase Questionnaire


FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.

 
iii

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
COMMON STOCK PURCHASE AGREEMENT
 
This COMMON STOCK PURCHASE AGREEMENT (the "Agreement") is made as of October 18,
2011 by and among Zoom Technologies, Inc., a Delaware corporation (the
"Company"), Spreadtrum Communications, Inc., a Cayman Islands company (the
"Purchaser") and each of the key stockholders listed on Schedule I hereto (each,
a "Key Stockholder" and collectively, the "Key Stockholders").
 
WHEREAS, the parties desire that the Purchaser makes an equity investment in the
Company pursuant to the terms and conditions of this Agreement; and
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement (i) in reliance upon the exemption from securities registration
afforded by the rules and regulations as promulgated by the SEC (as defined
below) under Section 4(2) of the Securities Act (as defined below).
 
NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1.           Definitions.
 
1.1           As used in this Agreement, the following terms shall have the
following respective meanings:
 
(a)           "Affiliate" shall mean, with respect to any given Person, a Person
that Controls, is Controlled by, or is under common Control with the given
Person.
 
(b)           "Control" shall mean, when used with respect to any Person, the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
 
(c)           "Common Stock" shall mean the common stock of the Company, par
value US$0.01 per share.
 
(d)           "Company Intellectual Property" shall mean all of the Intellectual
Property owned by the Company or any of its Subsidiaries.
 
(e)           "Company Intellectual Property Agreements" shall mean the
contracts in effect as of the date of this Agreement: (i) under which the
Company or any of its Subsidiaries is granted a right to any third party's
Intellectual Property that is material to the operation of the Company's
business as a whole, other than licenses and related services agreements for
commercially available technology or Intellectual Property, or (ii) under which
the Company or any of its Subsidiaries has licensed to third parties rights
under any material Company Intellectual Property, other than customer, developer
and reseller licenses and other agreements entered into in the ordinary course
of business or in connection with the sale or licensing of Company products or
services.
 
 
1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST
 
(f)           "Company Options" shall mean options to purchase Common Stock
under any of the Company Stock Options Plans.
 
(g)           "Company Products" means all of the Company's (i) GSM/GPRS/EDGE
products, including but not limited to, handsets, data card, tablet PC and other
wireless terminals, (ii) TD-SCDMA related smart phone products, including but
not limited to, TD-SCDMA smart phones and multi-mode smart phones that include
TD-SCDMA, and (iii) TD-SCDMA feature phone products ("TD-SCDMA Feature Phone
Products"), but excluding solely products, including handsets, tablet PC and
other wireless terminals, that are manufactured by the Company or its Affiliates
through the Company's Electronic Manufacturing Services for or on behalf of
third parties.
 
(h)           "Company Stock Option Plan" shall mean each stock option plan,
stock award plan, stock appreciation right plan, phantom stock plan, stock
option, other equity or equity-based compensation plan, equity or other equity
based award to any employee, whether payable in cash, shares or otherwise, (to
the extent not issued pursuant to any of the foregoing plans) or other plan or
contract of any nature with any employee pursuant to which any stock, option,
warrant or other right to purchase or acquire capital stock of the Company or
right to payment based on the value of Company capital stock has been granted or
otherwise issued.
 
(i)           "Competitive Products" means any and all third party baseband
integrated circuit chipset products, including GSM/GPRS/EDGE and TD-SCDMA
products.
 
(j)           [***]
 
(k)           "Environment" means soil, land surface or subsurface strata,
surface waters (including navigable waters, ocean waters, streams, ponds,
drainage basins, and wetlands), groundwaters, drinking water supply, stream
sediments, ambient air (including indoor air), plant and animal life, and any
other environmental medium or natural resource.
 
(l)           "Environmental Claim" means any and all administrative, regulatory
or judicial actions, suits, orders, demands, directives, claims, liens,
investigations, proceedings or written or oral notices of noncompliance or
violation by or from any Person alleging liability of whatever kind of nature
(including liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from (i) the presence or Release of, or exposure to, any
Hazardous Materials at any location or (ii) the failure to comply with any
Environmental Law.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST
 
(m)           "Environmental Law" means any Legal Requirement that requires or
relates to:
 
(i)      advising appropriate authorities, employees, and the public of intended
or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
 
(ii)      preventing or reducing to acceptable levels the release of pollutants
or hazardous substances or materials into the Environment;
 
(iii)                  reducing the quantities, preventing the release, or
minimizing the hazardous characteristics of wastes that are generated;
 
(iv)                  assuring that products are designed, formulated, packaged,
and used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;
 
(v)                   protecting resources, species, or ecological amenities;
 
(vi)                  reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
 
(vii)                  cleaning up pollutants that have been released,
preventing the threat of release, or paying the costs of such clean up or
prevention; or
 
(viii)                  making responsible parties pay private parties, or
groups of them, for damages done to their health or the Environment, or
permitting self-appointed representatives of the public interest to recover for
injuries done to public assets.
 
(n)           "Exchange Act" shall mean the U.S. Securities Exchange Act of
1934, as amended.
 
(o)           "Exclusivity Term" means the term commencing on the Closing and
ending three (3) years thereafter.
 
(p)           "GAAP" shall mean United States generally accepted accounting
principles.
 
(q)           "Governmental Entity" shall mean any national, provincial, state,
municipal, local government, any instrumentality, subdivision, court,
administrative agency or commission or other governmental authority or
instrumentality, or any quasi-governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST
 
(r)           "Hazardous Materials" means any waste or other substance that is
listed, defined, designated, or classified as, or otherwise determined to be,
hazardous, radioactive, or toxic or a pollutant or a contaminant under or
pursuant to any Environmental Law, including any admixture or solution thereof,
and specifically including petroleum and all derivatives thereof or synthetic
substitutes therefor and asbestos or asbestos-containing materials.
 
(s)           "Intellectual Property" shall mean the rights associated with or
arising under any of the following anywhere in the world: (i) patents and
applications therefor; (ii) copyrights, copyrights registrations and
applications therefor, and all other rights corresponding rights in works of
authorship, however denominated; (iii) rights in industrial designs and any
registrations and applications therefor; (iv) trademark rights and corresponding
rights in trade names, logos and service marks, trademark or service mark, and
registrations and applications therefor; (v) trade secrets rights and
corresponding rights in confidential business and technical information and
know-how ("Trade Secrets"); and (vi) any similar or equivalent rights to any of
the foregoing anywhere in the world (as applicable).
 
(t)           "Knowledge" shall mean, with respect to a party hereto, with
respect to any matter in question, that any of the Chief Executive Officer,
Chief Financial Officer or Vice Presidents of such party, has actual knowledge
(and not constructive or imputed knowledge) of such matter.
 
(u)           "Legal Requirements" shall mean any national, provincial, state,
municipal, local or other law, statute, constitution, principle of common law,
resolution, ordinance, code, order, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.
 
(v)           "Lien" shall mean any pledge, claim, lien, charge, encumbrance,
option and security interest of any kind or nature whatsoever.
 
(w)           "Material Adverse Effect" shall mean any change, event, violation,
inaccuracy, circumstance or effect that has a material adverse effect on the
business, properties, prospects, assets, results of operations or condition
(financial or otherwise) of the Company or its Subsidiaries; provided, however,
that in no event shall any of the following, alone or in combination, be deemed
to constitute a Material Adverse Effect: (i) changes in generally accepted
accounting principles in the United States or changes in the regulatory
accounting requirements applicable to any industry in which the Company and its
Subsidiaries operate, (ii) changes in the financial and securities markets or
general economic and political conditions in the United States or the People's
Republic of China, (iii) changes (including changes of applicable law) or
conditions generally affecting the industry in which the Company and its
Subsidiaries operate and not specifically relating to or having a materially
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(iv) acts of war, sabotage or terrorism or natural disasters involving the
United States of America or the People's Republic of China, (v) the announcement
or consummation of the transactions contemplated by this Agreement, (vi) any
failure by the Company and its Subsidiaries to meet any internal or published
budgets, projections, forecasts or predictions of financial performance for any
period and any changes in the trading price or trading volume of Shares
(provided that the underlying causes of such failure or changes shall not be
excluded) or (vii) any action taken (or omitted to be taken) at the request of
the Purchaser.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
4

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST
 
(x)           "Nasdaq" shall mean the Nasdaq Capital Market.
 
(y)           "Permits" shall mean all permits, licenses, variances, exemptions,
orders and approvals from Governmental Entities.
 
(z)           "Permitted Liens" shall mean (i) statutory liens for Taxes that
are not yet due and payable, (ii) statutory liens to secure obligations to
landlords, lessors or renters under leases or rental agreements, (iii) deposits
or pledges made in connection with, or to secure payment of, workers'
compensation, unemployment insurance or similar programs mandated by applicable
Law, (iv) statutory liens in favor of carriers, warehousemen, mechanics and
materialmen, to secure claims for labor, materials or supplies and other like
liens, (v) liens in the ordinary course of business, and (vi) liens in favor of
customs and revenue authorities arising as a matter of an applicable Legal
Requirement to secure payments of customs duties in connection with the
importation of goods.
 
(aa)           "Person" shall mean any individual, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.
 
(bb)           "Release" means any actual or threatened release, spill,
emission, leaking, dumping, injection, pouring, deposit, disposal, discharge,
dispersal, leaching or migration into or through the environment (including
ambient air, surface water, groundwater, land surface or subsurface strata) or
within any building, structure, facility or fixture.
 
(cc)           "SEC" shall mean the U.S. Securities and Exchange Commission.
 
(dd)           "Securities Act" shall mean the Securities Act of 1933, as
amended.
 
(ee)           "Spreadtrum Products" means baseband and radio frequency
integrated circuit chipset products, including GSM/GPRS/EDGE and TD-SCDMA
products, developed, owned, licensed, marketed or distributed by the Purchaser.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
5

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST
 
(ff)           "Subsidiaries" shall mean, when used with respect to any party,
any corporation or other organization, whether incorporated or unincorporated,
at least a majority of the securities or other interests of which having by
their terms ordinary voting power to elect a majority of the board of directors
or others performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such party or by
any one or more of its Subsidiaries, or by such party and one or more of its
Subsidiaries.
 
1.2           The following capitalized terms shall have the respective meanings
ascribed thereto in the respective sections of this Agreement set forth opposite
each of the capitalized terms below:


Term
 
Section where Defined
Accredited Investor
 
4.4
Agreement
 
Preamble
Balance Sheet Date
 
3.5(b)
Board
 
3.5(c)
Closing
 
2.2
Company
 
Preamble
Company Balance Sheet
 
3.5(b)
Company Financials
 
3.5(b)
Company Permits
 
3.13(b)
Company SEC Reports
 
3.5(a)(i)
correspondence
 
7.2(a)
Disclosure Schedule
 
3
Inventory
 
3.5(a)(iv)
Irreparable Breach
 
7.5(c)
Key Stockholder or Key Stockholders
 
Preamble
OFAC
 
3.17
Preferred Stock
 
3.2(a)
Purchase Shares
 
2.1
Purchaser
 
Preamble
Purchaser Nominee
 
5.1
SOX
 
3.18
Trade Secrets
 
1.1(s)

 
2.           Purchase and Sale of the Purchase Shares. 
 
2.1           Purchase and Sale.  At the Closing, the Company hereby agrees to
sell to the Purchaser, and the Purchaser hereby agrees to purchase, for a
purchase price of US$1.73 per share, 1,676,300 shares of Common Stock (the
"Purchase Shares") for an aggregate purchase price of US$2,900,000.00.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST
 
2.2           Closing.  As soon as practicable following satisfaction or waiver
(to the extent permitted hereunder) of all the conditions precedent set forth in
Section 6.1 and Section 6.2 below (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver (to the extent permitted hereunder) of such conditions), at the closing
(the "Closing"), the Company shall issue and sell the Purchase Shares to the
Purchaser.  The Closing shall take place remotely through the exchange of
signature pages and documents electronically or by facsimile.
 
2.3           Deliveries.  At the Closing, the Purchaser shall pay to the
Company the aggregate purchase price for the Purchase Shares.  Such payments
shall be made by wire transfer of U.S. Dollars to a bank account of the Company
in accordance with the Company's wire instructions.  The Company shall, at the
Closing, issue and deliver to the Purchaser a stock certificate representing the
Purchased Shares, registered in the name of the Purchaser.
 
3.           Representations and Warranties of the Company.  Except as set forth
in the Disclosure Schedule delivered in connection with this Agreement (the
"Disclosure Schedule"), which qualifies the following representations and
warranties in their entirety, the Company hereby represents and warrants to the
Purchaser as follows:
 
3.1           Organization; Good Standing; Qualification.  The Company and each
of its Subsidiaries is a corporation or other organization duly organized,
validly existing and in good standing (when such concept is applicable) under
the laws of the jurisdiction of its incorporation or organization, has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.  The Company is duly qualified and
in good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary, other than in such jurisdictions where the failure to be so qualified
and in good standing, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on the Company.
 
3.2           Capitalization.
 
(a)           Capital Stock.  The authorized capital stock of the Company
consists of 35,000,000  shares of Common Stock and 1,000,000 shares of preferred
stock, par value $0.01 per share ("Preferred Stock").  At the close of business
on October 17, 2011: (i) 18,412,925 shares of Common Stock were issued and
outstanding and (ii) zero shares of Preferred Stock were issued and
outstanding.  Except as set forth in Schedule 3.2 (a) of the Disclosure
Schedule, all of the outstanding shares of capital stock of Company are duly
authorized and validly issued, fully paid and nonassessable and not subject to
any preemptive rights.
 
(b)           Stock Options.  As of the close of business on October 17, 2011:
(i) 1,876,350 shares of Common Stock are subject to issuance pursuant to Company
Options; (ii) 753,000 shares of Common Stock are reserved for future issuance
under the Company Stock Option Plans, and (iii) 747,000 shares of Common Stock
to be reserved for future issuance upon approval to increase the plan by
shareholders at the next annual meeting of shareholders to be held in December
2011.  All shares of Common Stock subject to issuance under the Company Stock
Option Plans, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, would be duly authorized and
validly issued, fully paid and nonassessable.  Except for outstanding Company
Options, there are no outstanding or authorized stock appreciation, phantom
stock, profit participation or other similar rights with respect to Company.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
(c)           Other Securities.  Except as set forth in Schedule 3.2(c) of the
Disclosure Schedule, there are no securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Company or any of its Subsidiaries is a party or by which any of them is bound
obligating the Company or any of its Subsidiaries to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other voting securities of the Company or any of its Subsidiaries, or obligating
the Company or any of its Subsidiaries to issue, grant, extend or enter into any
such security, option, warrant, call, right, commitment, agreement, arrangement
or undertaking. Except as disclosed in Schedule 3.2(c) and as contemplated by
this Agreement, none of the Company's capital stock is subject to preemptive
rights or any other similar rights.  All outstanding shares of Common Stock, all
outstanding Company Options and all outstanding shares of capital stock of each
Subsidiary of the Company have been issued and granted in compliance in all
material respects with all applicable securities laws and other material Legal
Requirements.
 
3.3           No Subsidiaries or Equity Interests. Except as set forth in
Schedule 3.3 of the Disclosure Schedule and except as set forth in the Company
SEC Reports, the Company does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any Person.
 
3.4           Authorization; Non-Contravention.
 
(a)           Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder and thereunder, and the
authorization, issuance, sale and delivery of the Purchase Shares has been taken
prior to the date hereof, and this Agreement, when validly executed by the
Purchaser, constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the enforcement of creditors' rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.
 
(b)           Non-Contravention.  The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Purchase Shares) will not (i) result in a violation of the
Company's or any Subsidiary's Certificate of Incorporation, Bylaws (each as
amended to date) or other organizational or charter documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any Subsidiary is a party, or (iii) subject
to the consents set forth in Section 3.6, result in a violation of any Legal
Requirement applicable to the Company or by which any property or asset of the
Company or any Subsidiary is bound or affected, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not reasonably be expected to result in a Material Adverse Effect on the
Company.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
3.5           SEC Filings; Financial Statements; Internal Controls. 
 
(a)           SEC Filings.
 
(i)      As of the date hereof, the Company has filed all required registration
statements, prospectuses, reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated by
reference) required to be filed by it with the SEC, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) All such registration statements,
prospectuses, reports, schedules, forms, statements and other documents in the
form filed with the SEC have been made available to the Purchaser or are
publicly available in the Interactive Data Electronic Applications database of
the SEC.  All such required registration statements, prospectuses, reports,
schedules, forms, statements and other documents, as amended, are referred to
herein as the "Company SEC Reports."  As of their respective dates (or if
subsequently amended or supplemented, on the date of such amendment or
supplement), the Company SEC Reports (i) were prepared in accordance and
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Company SEC Reports, and (ii) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  None of
the Company's Subsidiaries is required to file any forms, reports or other
documents with the SEC.
 
(ii)      Except as set forth on Schedule 3.5(a)(ii) or disclosed in the Company
SEC Reports, neither the Company nor any of its Subsidiaries has any material
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise).
 
(iii)                  Subject to the applicable reserve for bad debts (which
were determined in accordance with GAAP consistent with the Company's past
practices) on the most recent audited balance sheet included in the Company SEC
Reports, all accounts receivable of the Company reflected on such balance sheet
were valid receivables as of such date subject to no setoffs or
counterclaims.  All accounts receivable of the Company have arisen from bona
fide transactions in the ordinary course of business.  Since the date of the
most recent audited balance sheet included in the Company SEC Reports, there
have not been any write-offs as uncollectible of any customer accounts
receivable of the Company and the Subsidiaries, except for write-offs in the
ordinary course of business of the Company and the Subsidiaries and consistent
with past practice and no write-offs were related to transactions with a related
party of the Company.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
(iv)                  All items in the inventories of the Company (the
"Inventory") reflected on the most recent balance sheet included in the Company
SEC Reports or existing at the date hereof are of a quality and quantity
saleable or usable in the ordinary course of business consistent with past
practices of the Company, subject to the reserves or provisions reflected in the
Inventory valuation in such balance sheet. Such Inventory reflects reserves or
provisions which were determined in accordance with GAAP consistent with the
Company's past practices and procedures for items which are below standard
quality, represent excess quantities or have become obsolete or unsaleable or
unusable (except at prices less than cost) in the ordinary course of business.
No material reserves or provisions for Inventory since the date of the most
recent audited balance sheet included in the Company SEC Reports have been, or
are required to be, recorded.  .
 
(v)      Neither the Company nor any of its Subsidiaries is a party to, or has
any commitment to become a party to, any joint venture, off balance sheet
partnership or any similar contract (including any contract or arrangement
relating to any transaction or relationship between or among the Company and any
of its Subsidiaries, on the one hand, and any unconsolidated Affiliate,
including any structured finance, special purpose or limited purpose entity or
person, on the other hand, or any "off balance sheet arrangements" (as defined
in Item 303(a) of Regulation S-K)), where the result, purpose or intended effect
of such contract is to avoid disclosure of any material transaction involving,
or material liabilities of, the Company or any of its Subsidiaries in the
Company's or such Subsidiary's published financial statements or other Company
SEC Reports.
 
(b)           Financial Statements.  Except as set forth in Schedule 3.5(b),
each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Reports (the "Company
Financials"): (i) complied in all material respects with the published rules and
regulations of the SEC with respect thereto as in effect at the time of filing;
(ii) was prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto), except that unaudited financial statements may not contain all
footnotes required by GAAP; and (iii) fairly presented in all material respects
the consolidated financial position of the Company and its consolidated
Subsidiaries as at the respective dates thereof and the consolidated results of
the Company's operations and cash flows for the periods indicated, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. The balance sheet of the Company as of June 30, 2011 ("Balance
Sheet Date") contained in the Company SEC Reports is hereinafter referred to as
the "Company Balance Sheet."  Except as disclosed in the Company Financials,
since the date of the Company Balance Sheet and through the date hereof, neither
the Company nor any of its Subsidiaries has any liabilities required under GAAP
to be set forth on a consolidated balance sheet except for (A) liabilities set
forth, recognized or disclosed on the Company Balance Sheet, (B) liabilities
incurred since the date of the Company Balance Sheet in the ordinary course of
business, and (C) liabilities incurred pursuant to this Agreement, and no
liability incurred pursuant to clauses (A), (B) or (C), individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on the
Company or its Subsidiaries.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
(c)           Internal Controls.  The Company has established and maintains,
adheres to and enforces a system of internal accounting controls which are
effective in providing reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements in accordance
with GAAP, including policies and procedures that (i) require the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and dispositions of the assets of the Company and its Subsidiaries, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that receipts
and expenditures of the Company and its Subsidiaries are being made only in
accordance with appropriate authorizations of management and the board of
directors of the Company (the "Board"), and (iii) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of the assets of the Company and its Subsidiaries.  Neither the
Company nor, to the Knowledge of the Company, the Company's independent
auditors, has identified or been made aware of (A) any significant deficiency or
material weakness, in each case which has not been subsequently remediated, in
the system of internal accounting controls utilized by the Company and its
Subsidiaries, taken as a whole, or (B) any fraud that involves the Company's
management or other employees who have a role in the preparation of financial
statements or the internal accounting controls utilized by the Company.
 
3.6           Governmental Consents.  No consent, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Entity is required to be obtained or made by the Company in connection with the
execution and delivery of this Agreement and the transactions contemplated
hereby, except for: (i) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable U.S.
federal and state securities; (ii) such filings, registrations and
qualifications as may be required by Nasdaq in connection with the issuance of
the Purchase Shares; and (iii) such other consents, authorizations, filings,
approvals and registrations which if not obtained or made (A) could not
reasonably be expected have a Material Adverse Effect on the Company, or
(B) would not prevent consummation of the transactions contemplated hereunder or
otherwise substantially impair the parties hereto from performing their
respective obligations hereunder.
 
3.7           Brokers or Finders.  The Company has not incurred, and shall not
incur, directly or indirectly, any liability for any brokerage or finders' fees
or agents commissions or any similar charges in connection with this Agreement
or any transaction contemplated hereby.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
3.8           Nasdaq.  The Common Stock is listed on Nasdaq, there are no
proceedings to revoke or suspend such listing and the Company has not received
any notice from Nasdaq, nor does the Company have Knowledge of any reason that
the Company does not meet the listing or maintenance requirements for continuing
listing on such exchange.
 
3.9           Valid Issuance of the Purchase Shares.  The Purchase Shares, when
issued, sold and delivered in accordance with the terms of this Agreement and
upon payment of the purchase price therefor, will be duly authorized and validly
issued, fully paid and nonassessable, and free and clear of all Liens (other
than restrictions on transfer imposed by U.S. law (both state and federal).
 
3.10           Offering.  Provided that the representations and warranties made
by the Purchaser herein are complete, true and accurate, then the offer,
issuance and sale of the Purchase Shares pursuant hereto will be exempt from the
registration requirements of Section 5 of the Securities Act, and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
U.S. state securities laws.  Neither the Company nor any agent on its behalf has
solicited any offers to sell or has offered to sell all or any part of the
Purchase Shares to any person or persons so as to bring the sale of such
securities within the registration and/or qualification provisions of the
Securities Act or any applicable U.S. state securities laws.
 
3.11           No Material Adverse Effect.  Since the Balance Sheet Date, no
event or circumstance has occurred that, individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect on the
Company.
 
3.12           Intellectual Property.
 
(a)           The Company Intellectual Property is owned by the Company or its
Subsidiaries free and clear of Liens, other than (i) Permitted Liens, (ii)
encumbrances, restriction or other obligations arising under any of the Company
Intellectual Property Agreements,  or (iii) Liens that would not have a Material
Adverse Effect on the Company.  The Company owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property which is material to
the conduct of all business and operations conducted by the Company or its
Subsidiaries, taken as a whole.
 
(b)           The Company and each of its Subsidiaries has taken reasonable
steps consistent with applicable industry practice to protect and preserve the
confidentiality of material confidential information that they wish to, or are
obligated by third parties to, protect as Trade Secrets, and, to the Knowledge
of the Company, there is no misappropriation from the Company of such Trade
Secrets by any Person, except where such misappropriation would not have a
Material Adverse Effect on the Company.
 
(c)           To the Knowledge of the Company, none of the Company or any of its
Subsidiaries or any of its or their current products or services (or products
and services proposed to be sold or provided) is infringing upon or otherwise
violating the Intellectual Property of any third party, except where such
infringement would not have a Material Adverse Effect on the Company.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
(d)           As of the date of this Agreement, the Company has not received
notice of any suit, claim, action, investigation or proceeding made, conducted
or brought by a third party that has been served upon or, to the Knowledge of
the Company, filed or threatened with respect to any alleged infringement or
other violation in any material respect by the Company or any of its
Subsidiaries or any of its or their current products or services or other
operation of the Company's or its Subsidiaries' business of the Intellectual
Property of such third party.  As of the date of this Agreement, to the
Knowledge of the Company, there is no pending or threatened claim challenging
the validity or enforceability of, or contesting the Company's or any of its
Subsidiaries' rights with respect to, any of the material Company Intellectual
Property.
 
(e)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not result in (i) the Company or
its Subsidiaries granting to any third party any rights or licenses to any
Company Intellectual Property, (ii) any right of termination or cancellation
under any Company Intellectual Property Agreement, or (iii) the imposition of
any Lien on any Company Intellectual Property, except where any of the foregoing
(in clauses (i) through (iii)) would not have a Company Material Adverse Effect.
 
3.13           Compliance; Permits.
 
(a)           Compliance.  Neither the Company nor any of its Subsidiaries is in
conflict with, or in default or in violation of any Legal Requirement applicable
to the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries or any of their respective businesses or properties is bound or
affected, except for conflicts, violations and defaults that would not have a
Material Adverse Effect on the Company.  As of the date hereof, no investigation
or review by any Governmental Entity is pending or has been threatened in a
writing delivered to the Company or any of its Subsidiaries, against the Company
or any of its Subsidiaries.  There is no judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries which has or could
reasonably be expected to be material to the Company.
 
(b)           Permits.  The Company and its Subsidiaries hold, to the extent
legally required, all Permits that are required for the operation of the
business of the Company, as currently conducted, the failure to hold which could
reasonably be expected to be material to the Company (collectively, "Company
Permits").  As of the date hereof, no suspension or cancellation of any of the
Company Permits is pending or, to the Knowledge of Company, threatened.  The
Company and its Subsidiaries are in compliance in all material respects with the
terms of the Company Permits.
 
3.14           Litigation.  As of the date hereof, there are no claims, suits,
actions, notices of violations, arbitrations, audits, proceedings or
investigations threatened against or affecting the Company, any director or
officer of the Company (in their capacities as such) or any of the Company's
properties, before or by any court, governmental department, commission, agency,
instrumentality or authority.  There is no judgment, order or decree imposed
upon any director or officer of the Company (in their capacities as such) that
would prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement or that would reasonably be expected to have a
Material Adverse Effect on the Company.   Neither the Company, nor any director
or officer thereof (in his or her capacity as such), is or has been the subject
of any claim, action, suit, notice of violation, arbitration, audit, proceeding
or investigation involving a claim or violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
3.15           Ownership of Assets.  Other than Permitted Liens and other than
with respect to any Company Intellectual Property, to the Knowledge of the
Company, there are no Liens over or affecting the whole or any part of the
material assets of the Company.
 
3.16           Transactions with Affiliates and Employees.  Except as disclosed
in the Company SEC Reports, none of the officers, directors, stockholders or
employees of the Company is presently a party, directly or indirectly, to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract or agreement providing for the furnishing of
services to or by, providing for the rental of real or personal property to or
from, or otherwise requiring payments to or from any officer, director or such
employee or entity to which any officer, director or such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under and stock option plan of the Company.
 
3.17           OFAC.  Neither the Company, nor any director or officer of the
Company, nor any agent, employee, affiliate or Person acting on behalf of the
Company is currently identified on the specially designated nationals or other
blocked person list or otherwise currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department ("OFAC"), and the Company has not, directly or indirectly, used any
funds, or loaned, contributed or otherwise made available such funds to any
Subsidiary, joint venture partner or other Person in connection with any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to, or otherwise in violation of, any U.S. sanctions
administered by OFAC.
 
3.18           Sarbanes-Oxley Act of 2002.  Except as set forth in Schedule 3.18
of the Disclosure Schedule, the Company is in material compliance with all
provisions of the SOX applicable to it as of the date hereof and as of the
Closing.  There has been no material change in the Company's accounting policies
except as described in the notes to the Company Financials.  No executive
officer of the Company has failed to make the certifications required of him or
her under Section 302 or 906 of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated thereunder ("SOX") with respect to any
Company SEC Report, except as disclosed in certifications filed with the Company
SEC Reports, and such certification was true and accurate and materially
complied with the SOX and the rules and regulations promulgated thereunder.
 Neither the Company, nor to the Knowledge of the Company, any of its executive
officers has received or otherwise had or obtained knowledge of any complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that the Company has engaged in
questionable accounting or auditing practices, except for (a) any complaint,
allegation, assertion or claim as has been resolved without any resulting change
to the Company's accounting or auditing practices, procedures methodologies or
methods of the Company or its internal accounting controls and (b) questions
regarding such matters raised and resolved in the ordinary course in connection
with the preparation and review of the Company's financial statements and
periodic reports.  To the Knowledge of the Company, no attorney representing the
Company, whether or not employed by the Company, has reported evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board or any committee thereof or to any director or officer of the
Company.  To the Knowledge of the Company, no employee of the Company has
provided or is providing information to any law enforcement agency regarding the
commission or possible commission of any crime or the violation or possible
violation of any applicable law, in each case, regarding the Company.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
3.19           Environmental Matters.  Except for those matters disclosed in the
Company SEC Reports: (i) each of the Company and its Subsidiaries is, and has
been, in compliance in all material respects with all Environmental Laws, and,
except for matters on which the Company or its Subsidiaries have obtained full
and final resolution, neither the Company nor any of its Subsidiaries has
received any (A) written communication that alleges that the Company or any of
its Subsidiaries is in material violation of, or has any material liability
under, any Environmental Law or (B) written request for information pursuant to
any Environmental Law; (ii)(A) each of the Company and its Subsidiaries has
obtained and is in compliance in all material respects with all permits,
licenses and governmental authorizations pursuant to Environmental Law necessary
for its operations as currently conducted and (B) all such permits, licenses and
governmental authorizations are valid and in good standing; (iii) there are no
material Environmental Claims pending or, to the Knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries, and
neither the Company nor any of its Subsidiaries is subject to any material
outstanding judgment, order or decree pursuant to or under Environmental Laws;
(iv) to the Knowledge of the Company there have been no Releases of any
Hazardous Material that could reasonably be expected to form the basis of any
material Environmental Claim against or affecting the Company or any of its
Subsidiaries or against any Person whose liabilities for such Environmental
Claims the Company or any of its Subsidiaries has, or may have, retained or
assumed, either contractually or by operation of law; (v) neither the Company
nor any of its Subsidiaries has retained or assumed, either contractually or by
operation of law, any liabilities or obligations that could reasonably be
expected to form the basis of any material Environmental Claim against or
affecting the Company or any of its Subsidiaries; (vi) there are no facts,
circumstances or conditions that could reasonably be expected to form the basis
for any material Environmental Claim against or affecting the Company or any of
its Subsidiaries; and (vii) the Company has provided the Purchaser with complete
and accurate copies of all environmental reports, studies and audits of the
Company and operations in the Company's possession.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
3.20           Foreign Corrupt Practices Act.  Neither the Company nor any
director, employee, officer or director of the Company has, in the course of its
actions for, or on behalf of, the Company (a) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder; or (d) made
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
3.21           Full Disclosure.  The Company has provided the Purchaser with all
information requested by the Purchaser in connection with its decision to
purchase the Purchaser Shares, including all information the Company believes is
reasonably necessary to make such investment decision.  To the Company's
Knowledge, neither this Agreement nor any certificate, document, schedule or
agreement delivered pursuant to this Agreement contains any untrue statement of
a material fact nor, to the Company's Knowledge, omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading.
 
4.           Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Company as follows:
 
4.1           Organization; Authorization.  The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. All
corporate action on the part of the Purchaser necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
the Purchaser hereunder and thereunder has been taken prior to the date hereof,
and this Agreement, when validly executed by the Company, constitutes a valid
and legally binding obligation of the Purchaser, enforceable in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting the
enforcement of creditors' rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
4.2           Purchase Entirely for Own Account.  The Purchase Shares to be
purchased by the Purchaser will be acquired for investment for the Purchaser's
own account, and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same.  The
Purchaser is not a party to any contract, understanding, agreement or
arrangement with any person to sell, transfer or otherwise dispose of any of the
Purchase Shares purchased by it.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
4.3           Receipt of Information.  The Purchaser has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Purchase Shares and the business,
properties, prospects and financial condition of the Company and obtain
additional information (to the extent the Company possessed such information or
could acquire such information without unreasonable effort or expense) necessary
to verify the accuracy of any information furnished to it or to which it had
access.  The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 3 of this Agreement or the right of the
Purchaser to rely thereon.
 
4.4           Accredited Investor.  Unless otherwise expressly indicated to the
Company, (a) the Purchaser is an "accredited investor" as such term is defined
in Rule 501 of Regulation D promulgated under the Securities Act (an "Accredited
Investor"), or (b) if the Purchaser was formed for the specific purpose of
acquiring the Purchaser Shares, then each shareholder or member of the Purchaser
is an Accredited Investor.
 
4.5           Investment Experience.  The Purchaser is experienced in evaluating
and investing in securities of companies and acknowledges that it is able to
fend for itself, can bear the economic risk of its investment, and has such
knowledge and experience in financial and business matters that is capable of
evaluating the merits and risks of the investment in the Purchase Shares.
 
4.6           Rule 144.  The Purchaser understands that the Purchase Shares may
not be sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Purchase Shares or on an available
exemption from registration under the Securities Act, the Purchase Shares must
be held indefinitely.  In particular, the Purchaser is aware that the Purchase
Shares may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of that rule are met.  Among the conditions for use
of Rule 144 is the availability of current information to the public about the
Company.
 
4.7           Reliance on Purchaser's Representations.  The Purchaser
understands that the Purchase Shares being offered and sold to it will not be
registered under the Securities Act or any other applicable securities laws on
the ground that such issuance will be exempt from the registration requirements
of U.S. federal, state and other applicable securities laws, and that the
Company is relying upon the truth and accuracy of, and the Purchaser's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Purchase Shares.
 
4.8           General Solicitation.  The Purchaser is not, to its knowledge,
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or, to such Purchaser's knowledge, any other general solicitation or
general advertisement.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST
 
4.9           Legends.  Each certificate representing any of the Purchase Shares
shall be endorsed with the applicable legend set forth below and any other
legends required by applicable law, and the Purchaser covenants that, except to
the extent such restrictions are waived in writing by the Company, it shall not
transfer the shares represented by any such certificate without complying with
the restrictions on transfer described in this Agreement and the legends
endorsed on such certificate:
 
THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT") OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED, SOLD OR TRANSFERRED UNLESS (I) THERE IS AN EFFECTIVE REGISTRATION
STATEMENT COVERING SUCH OFFER, SALE OR TRANSFER OR (II) THERE IS AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS FOR SUCH OFFER, SALE OR TRANSFER IS AVAILABLE. HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.  THIS CERTIFICATE MUST BE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE,
HYPOTHECATION OR ANY OTHER TRANSFER OF ANY INTEREST IN ANY OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.
 


 
5.           Covenants.
 
5.1           Board Nominee.  As of the Closing Date, the Board shall have an
authorized size of six (6) directors, and Mr. Leo Li shall have been appointed
to the Board as a nominee of the Purchaser (such member of the Board appointed
pursuant to this Section 5.1, a "Purchaser Nominee").
 
(a)           Subject to the terms and conditions herein, the Purchaser shall,
following the Closing, continue to have the right to nominate a Purchaser
Nominee to the Board.  At each annual or special meeting of the stockholders of
the Company after the date hereof at which directors are to be elected, the
Company shall nominate the Purchaser Nominee to serve as a director until the
next annual general meeting, and each of the Key Stockholders shall, and shall
cause any of its Affiliates to which capital stock in the Company may be
subsequently transferred, to vote all of the capital stock of the Company now
owned and which may hereafter be acquired by the such Key Stockholder  or its
Affiliates and any other securities, if any, which such Key Stockholder or its
Affiliates is currently entitled to vote, or after the date hereof, becomes
entitled to vote, in favor of the election of such Purchaser Nominee to the
Board.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
(b)           Notwithstanding anything in this Agreement to the contrary, in the
event that, anytime after the date hereof, the Purchaser and its Affiliates
beneficially own, in the aggregate, less than fifty percent (50%) of the
Purchase Shares, then the Purchaser shall not be entitled under this Section 5.1
to nominate any member of the Board (it being understood that, subject to the
provisions of the Agreement (i) nothing in this Section 5.1(b) shall prevent the
Purchaser from exercising its voting rights with respect to the election of
directors generally as a stockholder of the Company and (ii) nothing in this
Section 5.1(b) shall prevent any former Purchaser Nominee from serving on the
Board henceforth if such former Purchaser Nominee is otherwise elected in
accordance with the Company's then current certificate of incorporation and
bylaws).
 
(c)           Notwithstanding anything contained herein to the contrary: (i) the
appointment of the Purchaser Nominee shall be subject to compliance with the
rules, regulations and requirements of Nasdaq and applicable law (including,
without limitation, the Securities Act and the Exchange Act)  applicable to
service on the Board of Directors and (ii) the Purchaser Nominee shall comply in
all respects with the Company's corporate governance guidelines applicable to
directors generally in effect from time to time.
 
5.2           Further Assurances.  Each party agrees to act in good faith and
use commercially reasonable efforts to cooperate fully with the other parties
and to execute such further instruments, documents and agreements and to give
such further written assurances, as may be reasonably requested by the other
parties to better evidence and reflect the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.
 
5.3           Nasdaq Listing. The Company agrees to take all reasonable action
necessary to maintain its Common Stock listing on Nasdaq and to notify Nasdaq
with respect to the Purchase Shares.
 
5.4           Conduct of Business by the Company.  During the period from the
date hereof and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Closing, the Company and each of its
Subsidiaries shall, except as otherwise expressly contemplated by this
Agreement, the Disclosure Schedule or as required to consummate the transaction
contemplated hereunder or as required by applicable laws or regulations, or to
the extent that the Purchaser shall otherwise consent in writing, (i) carry on
its business in the usual, regular and ordinary course, in substantially the
same manner as heretofore conducted and consistent with the Company's
plan's  for managing its business and other operations and in material
compliance with all applicable laws and regulations, (ii) pay its debts and
Taxes when due, pay or perform other material obligations when due, (iii) not
sell, assign or transfer any material Company Intellectual Property other than
in the ordinary course of business, (iv) not declare or pay any dividends, and
(v) use commercially reasonable efforts consistent with past practices and
policies and its existing restructuring plans to (x) preserve substantially
intact its present business organization, (y) use commercially reasonable
efforts to keep available the services of its present executive officers and
employees, and (z) use commercially reasonable efforts to preserve its
relationships with customers, suppliers, licensors, licensees, and others with
which it has significant business dealings.  In addition, the Company shall
promptly notify in writing the Purchaser of any event that it believes could
reasonably be expected to lead to a Material Adverse Effect on the Company.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
5.5           Exclusivity.
 
During the Exclusivity Term, Company and its Affiliates (i) shall design and
develop all Company Products to integrate and operate solely with the Spreadtrum
Products (s ("Exclusive Products"), and shall not design or develop any Company
Products to integrate or operate with any Competitive Products.  Notwithstanding
the foregoing, solely during [***], Company and its Affiliates shall have the
right to develop and design Company Products, other than [***], provided : i)
there are no [***]; and ii) Company and its Affiliates commence [***] (which
were designed and developed during [***]) no later than the expiration of [***],
provided that, for those Company Products integrating or operating with any
Competitive Products that have been designed and developed prior to the
expiration of [***], Company and its Affiliates shall have the right to [***]
such Company Products but shall not make [***] on such Company Products after
the expiration of [***].
 
6.           Conditions Precedent to Closing. 
 
6.1           Conditions to the Obligation of the Purchaser to Consummate the
Closing.  The obligation of the Purchaser to consummate the Closing and to
purchase and pay for the Purchase Shares being purchased by it pursuant to this
Agreement is subject to the satisfaction of the following conditions precedent:
 
(a)           Representations and Warranties; Covenants.
 
(i)      Each of the representations and warranties of the Company in Section 3
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct to such extent) as of the date
of this Agreement and as of the date of the Closing as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date).
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
(ii)      The Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement prior to the date of Closing.
 
(b)           Qualifications.  All authorizations, approvals or permits, if any,
of any Governmental Entity that are required in connection with the lawful
issuance, sale and purchase of the Purchase Shares, and the purchase and the
procurement of foreign exchange for payment of the Purchase Price, pursuant to
this Agreement shall have been duly obtained and effective as of the Closing.
 
(c)           Board Composition.  Effective as of the Closing, the Board shall
include (but not be limited to) the following individuals (unless any such
individual is unable or unwilling to serve on the Board):  Lei Gu, Anthony Chan,
Augustine Lo, Chang Shan, Cheng Wang and Leo Li.
 
(d)           Nasdaq Listing.  Nasdaq shall have been notified with respect to
the Purchase Shares.
 
6.2           Conditions to the Obligation of the Company to Consummate the
Closing.  The obligation of the Company to consummate the Closing and to issue
and sell the Purchase Shares to the Purchaser at the Closing is subject to the
satisfaction of the following conditions precedent:
 
(a)           Representations and Warranties; Covenants.
 
(i)      Each of the representations and warranties of the Purchaser in Section
4 shall be true and correct as of the date of this Agreement and as of the date
of the Closing as though made at that time.
 
(ii)      The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement prior to the date of Closing.
 
(b)           Qualifications.  All authorizations, approvals or permits, if any,
of any Governmental Entity that are required in connection with the lawful
issuance and sale of the Purchase Shares pursuant to this Agreement shall be
duly obtained and effective as of the Closing. The Purchaser shall have
delivered the Purchaser Questionnaire in the form of Exhibit B attached hereto.
 
(c)           Payment.  The Purchaser shall have paid the purchase price to the
Company as set forth in the Section 2.3(a).
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
7.           Miscellaneous Provisions. 
 
7.1           Rights Cumulative.  Each and all of the various rights, powers and
remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement.  The exercise of any right, power or remedy shall neither constitute
the exclusive election thereof nor the waiver of any other right, power or
remedy available to such party.
 
7.2           Notices. 
 
(a)           Any notices, reports or other correspondence (hereinafter
collectively referred to as "correspondence") required or permitted to be given
hereunder shall be sent by international courier, facsimile, electronic mail or
delivered by hand to the party to whom such correspondence is required or
permitted to be given hereunder.  Where a notice is sent by overnight courier,
service of the notice shall be deemed to be effected by properly addressing, and
sending such notice through an internationally recognized express courier
service, delivery fees pre-paid, and to have been effected three (3) business
days following the day the same is sent as aforesaid.  Where a notice is
delivered by facsimile, electronic mail, by hand or by messenger, service of the
notice shall be deemed to be effected upon delivery; provided that facsimile or
electronic mail alone does not constitute an effective notice.
 
(b)           All correspondence to the Company shall be addressed as follows:


Zoom Technologies, Inc.
Sanlitun SOHO, Building A, 11th Floor
No. 8 Workers Stadium North Road
Chaoyang District, Beijing 100027, China
 
with a copy to:
Ellenoff Grossman & Schole, LLP
150 East 42nd Street,
New York, NY, 10017
Facsimile: 1-212-370-7889
Attention: David Selengut and Barry Grossman
 
(c)           All correspondence to the Purchaser shall be addressed as follows:
 
Spreadtrum Communications, Inc.
Spreadtrum Center, Building No. 1
Lane 2288, Zuchongzhi Road
Zhangjiang, Shanghai 201203
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
22

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
People's Republic of China
Attention: Dr. Leo Li and Ms. Shannon Gao
Facsimile: +8621-5080-2996
E-mail: leo.li@spreadtrum.com, shannon.gao@spreadtrum.com
 
With a copy to:
 
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, California  94304
Facsimile: (650) 493-6811
Attention: Carmen Chang, Eva Wang and Scott Anthony
 
(d)           Any entity may change the address to which correspondence to it is
to be addressed by notification as provided for herein.
 
7.3           Captions.  The captions and paragraph headings of this Agreement
are solely for the convenience of reference and shall not affect its
interpretation.
 
7.4           Severability.  Should any part or provision of this Agreement be
held unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
 
7.5           Governing Law; Arbitration; Injunctive Relief. 
 
(a)           This Agreement shall be governed by and construed in accordance
with the internal and substantive laws of the State of New York and without
regard to any conflicts of laws concepts which would apply the substantive law
of some other jurisdiction.
 
(b)           Other than as set forth in Section 7.5(c), each of the parties
hereto irrevocably (i) agrees that any dispute or controversy arising out of,
relating to, or concerning any interpretation, construction, performance or
breach of this Agreement, may be settled by arbitration to be held in City of
New York, State of New York, in accordance with the rules then in effect of the
American Arbitration Association, (ii) waives, to the fullest extent it may
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such arbitration, and (iii) submits to the non-exclusive
jurisdiction of the State of California in any such arbitration or to the
jurisdiction of state of federal courts in the state of California in any of the
legal actions or claims.  If submitted to arbitration in any jurisdiction, the
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration.  Judgment may be entered on the arbitrator's decision in any
court having jurisdiction.  The parties to the arbitration shall each pay an
equal share of the costs and expenses of such arbitration, and each party shall
separately pay for its respective counsel fees and expenses; provided, however,
that the prevailing party in any such arbitration shall be entitled to recover
from the non-prevailing party its reasonable costs and attorney fees.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
23

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
(c)           Each of the parties hereto acknowledges and agrees that damages
will not be an adequate remedy for any material breach or violation of this
Agreement if such material breach or violation would cause immediate and
irreparable harm (an "Irreparable Breach").  Accordingly, in the event of a
threatened or ongoing Irreparable Breach, each party hereto shall be entitled to
seek, in any court of law of competent jurisdiction, equitable relief of a kind
appropriate in light of the nature of the ongoing or threatened Irreparable
Breach, which relief may include, without limitation, specific performance or
injunctive relief; provided, however, that if the party bringing such action is
unsuccessful in obtaining the relief sought, the moving party shall pay the
non-moving party's reasonable costs, including attorney's fees, incurred in
connection with defending such action.  Such remedies shall not be the parties'
exclusive remedies, but shall be in addition to all other remedies provided in
this Agreement.
 
7.6           Amendment.  This Agreement may not be amended, modified or
terminated, and no rights or provisions may be waived, except with the written
consent of the Company and the Purchaser.
 
7.7           Expenses.  Each party will bear its own costs and expenses in
connection with the drafting and negotiation of this Agreement.
 
7.8           Assignment.  Except as otherwise indicated herein, no party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other parties.  Any
purported assignment in violation of this Section 7.8 shall be void.  Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Notwithstanding the preceding, the Purchaser may assign its rights
herein to any wholly-owned subsidiary without the consent of the Company
provided that any such assignment shall not relieve the Purchaser of any
liability hereunder.
 
7.9           Survival.  The respective representations and warranties given by
the parties hereto shall terminate upon the earlier of (i) the third anniversary
of the Closing, and (ii) the date on which this Agreement is terminated in
accordance with Section 7.12 of this Agreement.  Notwithstanding any applicable
statute of limitations, any claim with respect to the failure of a
representation or warranty to be true and correct (other than as a result of
fraud or willful misconduct) that is not asserted within such timeframes may not
be pursued and is hereby irrevocably waived after such time.  Notwithstanding
the preceding, the representations and warranties given by the Company shall
terminate immediately with respect to the Purchaser if it has sold all the
Purchased Shares it purchased hereunder and with respect to any Purchased Shares
that have been sold by the Purchaser.  Each party hereby agrees that, before
bringing any claim with respect to the failure of a representation or warranty
to be true and correct, it shall give the other party or parties reasonable
notice of such failure and reasonable time to cure such failure.
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
24

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
7.10           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto respecting the subject matter hereof and
supersedes all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or
oral.  No modification, alteration, waiver or change in any of the terms of this
Agreement shall be valid or binding upon the parties hereto unless made in
writing and in accordance with the provisions of Section 7.6 hereof.
 
7.11           Counterparts; Reproductions.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  A facsimile, portable document file
(PDF) or other reproduction of this Agreement may be executed by one or more
parties and delivered by such party by facsimile, electronic mail or any similar
electronic transmission pursuant to which the signature of or on behalf of such
party can be seen.  Such execution and delivery shall be considered valid,
binding and effective for all purposes.
 
7.12           Termination.
 
(a)           This Agreement may be terminated and the transactions contemplated
hereby abandoned as follows:
 
(i)      at any time by mutual consent of the Company and the Purchaser; or
 
(ii)      by either the Company or the Purchaser if the Closing has not occurred
within 90 days of the date hereof; provided, however, that the right to
terminate this Agreement under this Section 7.12(a)(ii) shall not be available
to any party whose action or failure to act has been a principal cause of or
resulted in the failure of the Closing to occur on or before such date and such
action or failure or failure to act constitutes a material breach of this
Agreement.
 
(b)           If terminated, this Agreement shall become void and there shall be
no liability or obligation on the part of any party hereto or their respective
officers, directors or affiliates; provided, however, that (1) each party shall
remain liable for any breach of this Agreement prior to its termination (subject
to the limitations set forth herein, including, without limitation,
Section 7.9), and (2) the provisions of this Section 7 (other than Section 7.2)
shall remain in full force and effect and survive any termination.
 
7.13           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
25

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
(Remainder of Page Intentionally Blank)


 
 
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
 
26

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUEST
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

  COMPANY            
ZOOM TECHNOLOGIES, INC.
         
 
By:
/s/ Lei (Leo) Gu            
Name:  Lei (Leo) Gu
   
Title:  Chief Executive Officer
 

 
 
 
 
Signature Page To Common Stock Purchase Agreement
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
 

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUEST
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
PURCHASER
           
SPREADTRUM COMMUNICATIONS, INC.
         
 
By:
/s/ Leo Li            
Name:  Leo Li
   
Title:   Chief Executive Officer
 

 
 
 
 
Signature Page To Common Stock Purchase Agreement
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.


 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
 
                                                                   



 
KEY STOCKHOLDER
           
LEO (LEI) GU
         
 
/s/ Leo (Lei) Gu              

 
 
 
 
Signature Page To Common Stock Purchase Agreement
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST

 
Schedule I
 
Lei (Leo) Gu
 
FOIA confidential treatment requested: [***] indicates that certain information
contained herein has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
such omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
 
                                              